J-A23045-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

D.T.,                                            IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                   Appellant

             v.

K.A.,

                   Appellee                           No. 444 WDA 2014


               Appeal from the Order entered on March 7, 2014,
              in the Court of Common Pleas of Allegheny County,
                Family Court Division at No: FD 08-003646-010

BEFORE: DONOHUE, ALLEN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                       FILED OCTOBER 31, 2014

        D.T. (“Father”) appeals, pro se, from the Order entered on March 7,

2014, denying reconsideration of the Custody Order1 awarding shared legal

custody and shared physical custody of R.T. (“Child”), born in May 2008, to

Father and Child’s mother, K.A. (“Mother”). We dismiss the appeal.

        The trial court set forth the factual background and procedural history

of this appeal as follows:

              On or about July 17, 2008, [M]other filed a [C]omplaint in
        support on behalf of [C]hild. At the time that the [C]omplaint
        was filed, [F]ather was residing in Georgia. When paternity was
        established through genetic testing, [F]ather returned to
        Allegheny County, Pennsylvania[,] and[,] on May 4, 2010,
        [F]ather filed a [C]omplaint for shared custody of [C]hild.

             The parties participated in custody education and
        mediation as well as conciliation without reaching an agreement.

1
  The Custody Order is dated December 13, 2013, but was not entered on
the docket until December 16, 2013.
J-A23045-14


     Subsequently, on May 30, 2010, a custody hearing was held
     before the Partial Custody Hearing Officer, Laura Valles
     [“Hearing Officer Valles”]. Hearing Officer Valles issued a report
     and recommendations on October 12, 2012[,] that gave primary
     physical custody to [M]other, and partial [physical] custody to
     [F]ather on a transitional schedule. On November 1, 2010,
     [M]other timely filed exceptions to [] Hearing Officer [Valles]’s
     report and recommendations. Mother subsequently filed a brief
     in support of her exceptions on December 6, 2010[,] and
     [F]ather filed a brief on February 9, 2011. On February 10,
     2011, [the trial court] denied the exceptions, and the
     recommendations of [] Hearing Officer [Valles] became a final
     [O]rder of court.

           Since the hearing on the exceptions on February 9, 2011,
     both [M]other and [F]ather have led [C]hild through a torturous
     labyrinth of filings and court hearings, which culminated in a
     two-day custody trial in October of 2013.

           A custody trial was held in this case on October 23 and 24,
     2013. The case was continued until December 6, 2013, for the
     court to hear from [F]ather’s former paramour and caregiver for
     [C]hild, and for the parties to make argument and present posed
     [sic] orders of court. The record was closed on December 6,
     2013. [The trial court] recessed until December 13, 2013[,] to
     review evidence in this case and prepare an order.

           On December 1[6], 2013, [the trial court] issued [the
     Custody O]rder[,] giving the parties as close to shared custody
     as was practicable in this case.[1] [The trial court] placed its
     findings on the record, which included an application of the 16
     Factors to consider in Awarding Custody pursuant to 23
     Pa.C.S.A. § 5328. [The trial court] also placed [its] findings in
     writing.[2]

2
  The Custody Order awarded shared legal custody of Child to both Mother
and Father. See Trial Court Order, 12/16/13, at ¶ 15. Additionally, the
Custody Order awarded Mother primary physical custody of Child during the
school term, and partial physical custody to Father during that time, in
accordance with a schedule. See id. at ¶¶ 1, 2. The Custody Order
awarded Father primary physical custody of Child when school is not in
session in the summer, with Mother having partial physical custody during
that time. See id. at ¶¶ 3, 4.


                                    -2 -
J-A23045-14



            On January 8, 2014, [F]ather filed [a Motion] for
     reconsideration of the [Custody O]rder entered on December
     1[6], 2013. On March 7, 2014, [the Motion for] reconsideration
     was denied. Father filed [a] Notice of Appeal on March 14,
     2014. Father failed to file his [Concise] Statement of Matters
     Complained of on Appeal with his Notice of Appeal[,] as required
     by [Pa.R.A.P.] 1925(b). At [the trial court’s] request, [F]ather
     filed a Concise Statement of Matters Complained of on Appeal on
     March 28, 2014.        Father has not ordered copies of the
     transcripts of the custody trial or the argument on his Motion for
     reconsideration to be prepared. Consequently, no transcripts
     have been prepared in this case.

Trial Court Opinion, 4/21/14, at 1-2 (footnote added).

      Initially, we must determine whether this Court lacks jurisdiction over

the appeal due to timeliness considerations. An appeal must be taken from

the underlying order, not from a subsequent order denying reconsideration

of the underlying order. See Valentine v. Wroten, 580 A.2d 757, 758 (Pa.

Super. 1990).    Thus, Father was required to appeal the Custody Order

(rather than the Order denying his Motion for reconsideration of the Custody

Order), and to file his appeal within thirty days from the entry of the

Custody Order.3 See Pa.R.A.P. 903(a). However, Father’s improper appeal

from the Order denying reconsideration is not fatal to his appeal if he timely

appealed from the Custody Order.

      Pursuant to Pa.R.C.P. 236(a)(2), the prothonotary must immediately

give written notice to the parties of any order entered by the trial court.

3
  We note that the proper procedure would have been for Father to file a
notice of appeal of the Custody Order when he filed his Motion for
reconsideration. See Cheathem v. Temple Univ. Hosp., 743 A.2d 518,
520-521 (Pa. Super. 1999) (citing Pa.R.A.P. 1701(b)(3), cmt.).
                                     -3 -
J-A23045-14


See Pa.R.C.P. 236(a)(2).    Additionally, the prothonotary must note in the

docket the giving of such notice. See Pa.R.C.P. 236(b). Finally, the date of

entry of an order is “the day on which the clerk makes the notation in the

docket that notice of entry of the order has been given as required by

Pa.R.C.P. 236(b).” Pa.R.A.P. 108(b) (emphasis added).

      Our Supreme Court has held that “an order is not appealable
      until it is entered on the docket with the required notation that
      appropriate notice has been given.”          Frazier v. City of
      Philadelphia, 557 Pa. 618, 621, 735 A.2d 113, 115 (1999)
      (emphasis added). Where there is no indication on the docket
      that Rule 236(b) notice has been given, then the appeal period
      has not started to run. Id. at 621-22, 735 A.2d at 115. Our
      Supreme Court has expressly held that this is a bright-line rule,
      to be interpreted strictly. That the appealing party did indeed
      receive notice does not alter the rule that the 30-day appeal
      period is not triggered until the clerk makes a notation on the
      docket that notice of entry of the order has been given. Id.

In re L.M., 923 A.2d 505, 508 (Pa. Super. 2007).

      Our review of the record reveals that the prothonotary failed to

indicate on the trial court docket that it provided notice of the Custody Order

to the parties, in compliance with Pa.R.C.P. 236(b).4       Thus, the appeal

period was not triggered.    See Frazier, 735 A.2d at 115.        Accordingly,

Father’s appeal from the Custody Order is not untimely, and we will proceed

to review the merits of the appeal.

      On appeal, Father raises the following issues for our review:




4
  We note, with disapproval, the absence of Rule 236(b) notice on the trial
court docket for any of the Orders entered in this case.

                                      -4 -
J-A23045-14


      1. [Whether] [t]he trial [c]ourt committed error and abuse[d] []
         its discretion in finding that [M]other was not in contempt of
         [the] parties’ custody order 68 times with no sanctions [with]
         regard to Father’s repeatedly filing partition [sic] for special
         relief from May 2010 to July 2014[?]

      2. [Whether] the trial [c]ourt committed error and abuse[d] []
         its [d]iscretion by failing to enforce sanctions of [$]1,000
         dollars of [sic] on Mother [] [?]

      3. [Whether] [t]he trial [c]ourt committed error and abuse[d] []
         its [d]iscretion in not finding past and present abuse of
         [C]hild by [M]other [] and [maternal] grandmother [P.L.
         (“Maternal Grandmother”)]?

      4. [Whether] [t]he trial [c]ourt committed error and abuse[d] []
         its [d]iscretion in not finding that Father to have a [sic] more
         [s]tability and continuity in [] [C]hild’s education, family life,
         and community life[?]

      5. [Whether] the trial [c]ourt committed error and abuse[d] []
         its [d]iscretion by failing to exclude witnesses who were not
         listed by either parties [sic][?]

      6. [Whether] the trial [c]ourt committed error and abuse[d] []
         its [d]iscretion by failing to include [s]ubpoenaed witnesses
         who did not appear[:] Chief William Kurzek [of the] Versailles
         Police     Department[;]      [A.D.;   M.L.   and    Maternal
         Grandmother][?]

Father’s Brief at 5-6 (unnumbered, issues renumbered for ease of

disposition).5

      As the custody trial in this matter was held in October of 2013, the

Child Custody Act (“the Act”), 23 Pa.C.S.A. §§ 5321 to 5340, is applicable.

See C.R.F. v. S.E.F., 45 A.3d 441, 445 (Pa. Super. 2012) (holding that, if

5
  We note that Father’s pro se Brief does not include a statement of the
questions involved on appeal, in violation of Pa.R.A.P. 2111(a)(4) and
2116(a). The above issues were identified in the Summary of the Argument
section of Father’s Brief.
                                      -5 -
J-A23045-14


the custody evidentiary proceeding commences on or after the effective date

of the Act, i.e., January 24, 2011, the provisions of the Act apply). With any

custody case decided under the Act, the paramount concern is the best

interests of the child. See 23 Pa.C.S.A. §§ 5328, 5338. Section 5338 of the

Act provides that, upon petition, a trial court may modify a custody order if

it serves the best interests of the child. See 23 Pa.C.S.A. § 5338. Section

5328(a) of the Act sets forth the best interests factors that the trial court

must consider. See E.D. v. M.P., 33 A.3d 73, 80-81, n.2 (Pa. Super. 2011).

      In custody cases, our standard of review is as follows:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion.          We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable
      as shown by the evidence of record.            We may reject the
      conclusions of the trial court only if they involve an error of law,
      or are unreasonable in light of the sustainable findings of the
      trial court.

C.R.F. v. S.E.F., 45 A.3d at 443 (citation omitted).

      Initially, we observe that Father waived his first and second issues, as

he failed to raise them in his Concise Statement.       See Krebs v. United

Refining Co. of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006)

(stating that a failure to preserve issues by raising them in both the concise

statement of matters complained of on appeal and the statement of

                                      -6 -
J-A23045-14


questions involved portion of the brief on appeal results in a waiver of those

issues).   Father has also waived any issue with regard to Maternal

Grandmother, as stated in his third issue, as he failed to raise it in his

Concise Statement. See id.

      Additionally, there are numerous defects in Father’s pro se Brief that

impede our ability to conduct meaningful appellate review of his preserved

issues. Our rules of appellate procedure provide that where the defects in a

brief are substantial, the appeal may be quashed or dismissed.              See

Pa.R.A.P. 2101; see also Lackner v. Glosser, 892 A.2d 21, 29-30 (Pa.

Super. 2006) (stating that “[a]ppellate arguments which fail to adhere to

[the Pennsylvania Rules of Appellate Procedure] may be considered waived,

and   arguments    which   are   not   appropriately   developed   are   waived.

Arguments not appropriately developed include those where the party has

failed to cite any authority in support of a contention.”) (citations omitted).

      As noted above, Father’s pro se Brief does not include a statement of

the questions involved on appeal.        See Pa.R.A.P. 2111(a)(4), 2116(a).

Additionally, Father failed to support his preserved issues with any

discussion or citation to pertinent legal authority.   See Pa.R.A.P. 2119(a),

(stating that “[t]he argument shall be divided into as many parts as there

are questions to be argued . . . followed by such discussion and citation of

authorities as are deemed pertinent.”); see also Pa.R.A.P. 2119(b) (stating




                                       -7 -
J-A23045-14


that “[c]itations of authorities must set forth the principle for which they are

cited.”).

      Father also failed to support his issues with appropriate references to

the record. See Pa.R.A.P. 2119(c) (stating that “[i]f reference is made to

the pleadings, evidence, charge, opinion or order, or any other matter

appearing in the record, the argument must set forth, in immediate

connection therewith, or in a footnote thereto, a reference to the place in the

record where the matter referred to appears.”).

      Here, the closest Father comes to making an argument appears in his

request for relief in the Conclusion portion of his brief, where he asks this

Court to grant him primary custody of Child during the school term,

asserting that he is the more responsible parent.      See Father’s Brief at 2

(unnumbered).    While Father cites MacDougall v. MacDougall, 890 A.2d
890 (Pa. Super. 2012), in the Table of Citations portion of his brief, he has

failed to discuss how he finds that case to be supportive of his preserved

issues.6 See Pa.R.A.P. 2119(b). The lack of any legal analysis or citation to

relevant case law to support Father’s claims of error, or any explanation of

his claims in relation to relevant case law, precludes our meaningful

appellate review of the Custody Order. Thus, we cannot address the appeal.

6
   Our research reveals that the proper citation is MacDougall v.
MacDougall, 49 A.3d 890 (Pa. Super. 2012). The case involved an appeal
by a wife from the trial court’s denial of her petition for civil contempt
against her former spouse. See id. at 890. As such, it would only
conceivably relate to the matter of contempt that Father waived by failing to
preserve his first issue on appeal. Thus, we will not address MacDougall.
                                      -8 -
J-A23045-14


See Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa. Super. 1996)

(quashing the appeal where appellant failed to include citation to legal

principles or develop legal argument).

     This Court has stated that an appellant’s status as a pro se litigant is

not an excuse for failing to adhere to our appellate rules. See Wilkins v.

Marsico, 903 A.2d 1281, 1284-85 (Pa. Super. 2006). “Although this Court

is willing to liberally construe materials filed by a pro se litigant, pro se

status confers no special benefit upon the appellant. To the contrary, any

person choosing to represent himself in a legal proceeding must, to a

reasonable extent, assume that his lack of expertise and legal training will

be his undoing.” Id. at 1284-85. As Father has chosen to proceed pro se,

he cannot now expect this Court to act as his attorney. See Smathers, 670
A.2d at 1160.

     Finally, our review of the certified record confirms that Father

neglected to obtain the notes of testimony from the October 23-24, 2013

custody trial and have them made part of the certified record.     See Trial

Court Opinion, 4/21/14, at 2, 4-5.    Thus, the trial court requests that we

dismiss the appeal for this reason.      See id. at 4.   Rule 1911(a) of the

Pennsylvania Rules of Appellate Procedure provides that “[t]he appellant

shall request any transcript required under this chapter in the manner and

make any necessary payment or deposit therefor in the amount and within




                                      -9 -
J-A23045-14


the time prescribed by Rules 5000.1 et seq. of the Pennsylvania Rules of

Judicial Administration (court reporters).” Pa.R.A.P. 1911(a).

        When the appellant . . . fails to conform to the requirements of
        Rule 1911, any claims that cannot be resolved in the absence of
        the necessary transcript or transcripts must be deemed waived
        for purposes of appellate review. It is not proper for either the
        Pennsylvania Supreme Court or the Superior Court to order
        transcripts nor is it the responsibility of the appellate courts to
        obtain the necessary transcripts.

Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (en banc)

(quotations omitted).

        Here, Father had the burden to produce a complete record for

appellate review.7    See In re O'Brien, 898 A.2d 1075, 1082 (Pa. Super.

2006) (stating that it is an appellant’s duty to insure that the certified record

contains all documents necessary for appellate review).           The failure to

assure that the certified record is sufficient to conduct a meaningful review

warrants quashing the appeal.       See Smith v. Smith, 637 A.2d 622, 624

(Pa. 1993) (stating that where the appellant is remiss in fulfilling his duty to

provide a record which is sufficient to permit meaningful appellate review,

the appeal must be quashed).

        We agree with the trial court that, without the notes of testimony, the

certified record is deficient, thereby preventing this Court from engaging in

meaningful appellate review.      Accordingly, based on the numerous defects

impeding our review, we are constrained to dismiss the appeal.


7
    Father did not seek, nor was he granted, in forma pauperis status.
                                       -10 -
J-A23045-14

     Appeal dismissed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/31/2014




                          -11 -